No. 3-09-0101
______________________________________________________________________________
Filed October 15, 2009
                                   IN THE

                        APPELLATE COURT OF ILLINOIS

                              THIRD DISTRICT

                                   A.D., 2009

ELTON MONSON, Superintendent  )    Appeal from the Circuit Court
of the Veterans Assistance    )    of the 13th Judicial Circuit
Commission of Grundy County,  )    Grundy County, Illinois
Illinois,                     )
                              )
     Plaintiff-Appellant,     )
                              )    No. 07-MR-16
     v.                       )
                              )
THE COUNTY OF GRUNDY,         )
ILLINOIS, a Local Government )
Body,                         )    Honorable
                              )    Robert C. Marsaglia,
     Defendant-Appellee.      )    Judge, Presiding,
_________________________________________________________________

     JUSTICE LYTTON delivered the opinion of the court:
_________________________________________________________________

      Plaintiff,    Elton   Monson,      Superintendent   of   the    Veterans

Assistance Commission of Grundy County, Illinois (VACGC), filed a

mandamus action against defendant, County of Grundy, to require
defendant    to   pay   vouchers    he   submitted   on   behalf     of   VACGC.

Defendant filed a motion to dismiss, which the trial court granted.

We affirm.

      VACGC was formed in 1999 and became recognized by defendant as

a local governmental unit in 2002. Plaintiff, Elton Monson, is the

superintendent of VACGC.        In early 2005, defendant requested a

proposed budget from VACGC for fiscal year 2006, which runs from

December 1, 2005, to November 30, 2006.              Plaintiff submitted a
proposed budget of $208,750, which was a 20% increase from the

prior fiscal year.      When defendant requested that VACGC decrease

its proposed budget, VACGC’s chairman, James Sterba, responded that

its submitted budget "stands as is."

     On November 8, 2005, defendant approved the county’s fiscal

year 2006 budget, which included a budget of $119,999 for VACGC.

VACGC depleted its approved budget in October 2006.               On November

28, 2006,    VACGC    submitted   bills    and   claims   to    defendant   for

repayment.   In   a   letter   dated   December    11,    2006,    the   county

administrator, Alfred Bourdelais, explained that claims submitted

by VACGC on November 28, 2006, were denied, in part, because "no

funds are available."

        On April 11, 2007, plaintiff filed a petition for order of

mandamus against defendant seeking to require defendant, pursuant

to section 2 of the Military Veterans Assistance Act (Act) (330

ILCS 45/2 (West 2006)), to pay bills, claims and vouchers submitted

by VACGC to defendant during fiscal year 2006.            The unpaid bills,

claims and vouchers submitted by VACGC totaled $23,302.70 and

consisted of attorney fees, vehicle insurance, mileage, drivers’

wages, phone cards, office supplies, advertising, court filing

fees, and clerk wages.

     Defendant filed a motion to dismiss, arguing, in part, that

plaintiff’s mandamus action was barred by laches.              Attached to the

motion to dismiss was an affidavit from Bourdelais, which stated in

part:

            "4. Following approval of the FY 06 budget including


                                       2
     the revised Veterans Assistance Commission budget, the

     Veterans Assistance Commission of Grundy County never

     objected in writing to the County of Grundy regarding the

     approved budget.

           5. After December 1, 2005, the Veterans Assistance

     Commission of Grundy County never asked the county of

     Grundy to increase its FY 06 budget or any individual

     line item thereof, even though they were informed that a

     written request would be needed to increase the budget."

The trial court granted defendant’s motion to dismiss, finding that

"there are no disputed facts" and that laches applies.

     Thereafter, plaintiff filed a motion to vacate judgment and/or

order a rehearing because his attorney failed to provide certain

affidavits to the court.       Attached to the motion were affidavits

from plaintiff, as well as the chairman and vice-chairman of VACGC,

asserting that they (1) "never received any VACGC FY2006 Budget

modification proposal from anyone from the Grundy County Board or

County Administrator, Alfred Bourdelais"; (2) "did not know that

the VACGC FY2006 Budget figures submitted would be changed by the

Grundy   County   Board   or   by   the   County   Administrator,   Alfred

Bourdelais"; (3) "never knew that any of the VACGC FY2006 Budget

figures were changed by the Grundy County Board or by the County

Administrator, Alfred Bourdelais"; and (4) "never received any

notification from the Grundy County Board or County Administrator,

Alfred Bourdelais, that a written request would be needed to

increase the budget."


                                     3
      The trial court granted plaintiff’s motion and allowed a

rehearing.    Following the rehearing, the trial court found that a

"factual dispute does exist" over when plaintiff became aware that

an   amount   less   than   VACGC’s   proposed     budget    was   approved   by

defendant for fiscal year 2006.        Nevertheless, the court dismissed

plaintiff’s complaint, concluding that it was "brought too late."

                                    ANALYSIS

      Plaintiff argues that the trial court erred in applying the

doctrine of laches to defeat his mandamus action brought under the

Act because he filed the action only four months after defendant

notified him that VACGC’s budget was depleted.              Defendant responds

that laches applies because plaintiff did not file his action until

after fiscal year 2006 was over.

      The Act was created to provide needed assistance to honorably

discharged veterans, their families, and the families of deceased

veterans.     330 ILCS 45/2 (West 2006).            The Act authorizes the

organization of veterans assistance commissions (VACs), consisting

of one delegate and one alternate from each post, camp, unit,

chapter and ship of each legally recognized military veterans

organization within the county.            330 ILCS 45/9 (West 2006).         The

executive     powers   of    each     VAC    are   vested     in   an   elected

superintendent.      330 ILCS 45/10 (West 2006).

      Section 2 of the Act mandates that upon the recommendation of

the VAC, "the county board shall provide such sums of money as may

be just and necessary" to assist veterans and their families.                 330

ILCS 45/2 (West 2006).        A VAC superintendent may seek a writ of

                                       4
mandamus when the county board fails to appropriate just and

necessary amounts for veterans’ benefits.                          330 ILCS 45/2 (West

2006).      The procedure for requesting and receiving veterans’

benefits is as follows:

     "Initially the VAC initially makes a recommendation of an

     amount that it believes to be appropriate under the law.

     The county board then acts upon that recommendation,

     either      to    approve        or   disapprove        the   recommendation.

     [Citation.]           If     the        board         approves    the     VAC’s

     recommendation, the matter is resolved.                          If the board

     disapproves the recommendation, the VAC then has two

     options:         it   may   submit      a       new   recommendation      for   a

     different amount or the superintendent may seek judicial

     relief for mandamus. After listening to the views of the

     parties, the circuit court may issue a writ of mandamus

     for either the amount sought by the VAC or a different

     amount." Veterans Assistance Comm’n v. County Board, 274
Ill. App. 3d 32, 37, 654 N.E.2d 219, 223 (1995).

     The doctrine of laches is grounded on the principle that

courts are reluctant to come to the aid of a party who knowingly

slept on rights to the detriment of the other party.                         In re Estate

of Beckhart, 371 Ill. App. 3d 1165, 1170, 864 N.E.2d 1002, 1007

(2007).     In order to apply, the defense of laches requires a

showing that (1) a party has exhibited an unreasonable delay in

asserting    a   claim;         and    (2)   the      opposing     party     has   suffered

prejudice as a result of the delay. Beckhart, 371 Ill. App. 3d at


                                                 5
1170, 864 N.E.2d at 1007.      The general rule is that a delay of six

months or longer is per se unreasonable.          See Bill v. Board of

Education of Cicero School District 99, 351 Ill. App. 3d 47, 55,

812 N.E.2d 604, 611 (2004). The laches doctrine applies to actions

at law, including petitions for mandamus.         Washington v. Walker,

391 Ill. App. 3d 459, 463, 908 N.E.2d 1066, 1070 (2009); Bill, 351
Ill. App. at 57-58, 812 N.E.2d at 612-13.

      When    a   plaintiff   files   a   complaint   challenging   budget

decisions for a fiscal year that has ended, laches applies because

the   plaintiff’s    unreasonable     delay   prejudices   the   budgeting

authority. See Pace v. Regional Transportation Authority, 346 Ill.

App. 3d 125, 144, 803 N.E.2d 13, 29 (2003).       In Pace, the plaintiff

filed a complaint on January 11, 2002, challenging budget decisions

that the Regional Transportation Authority (RTA) made from 1996 to

2002.   The 2002 fiscal year began on January 1, 2002, and RTA

rejected Pace’s proposed 2002 budget on December 28, 2001.            The

court concluded:

             "Pace filed its complaint *** shortly after the 2002

      fiscal year started and shortly after the RTA made the

      challenged budget decisions. Because Pace sued promptly,

      laches does not apply to the 2002 budget decisions.

             Laches does apply, however, to Pace’s request for a

      monetary award representing subsidies that Pace alleges

      it should have received in the years 1996 through 2001.

      When Pace filed its complaint, these budget years had

      concluded, and, presumably, the funds at issue were no


                                      6
      longer available.         It would be highly prejudicial to

      require RTA to pay these 'back subsidies’ long after

      these funds have become a part of the RTA’s budget

      history.     Therefore, we conclude that Pace                  may not

      recover 'back subsidies’ for the years 1996 through

      2001."   Pace, 346 Ill. App. 3d at 144, 803 N.E.2d at 29-

      30.

Even though Pace filed its complaint just 11 days after Fiscal Year

2001 ended, the court found that laches prohibited Pace from

challenging RCA’s 2001 budget decisions.

      Here, we find that plaintiff’s unjustified delay in bringing

the action prejudiced defendant.              Defendant made its final fiscal

year 2006 budget decisions on November 8, 2005.                   Plaintiff filed

his   mandamus action on April 11, 2007, more than 17 months after

defendant approved the fiscal year 2006 budget and over 4 months

after fiscal year 2006 ended.             In his mandamus action, plaintiff

sought to require defendant to provide additional funds to VACGC

after VACGC had expended its entire fiscal year 2006 budget.

However,    the   funds      plaintiff    was        requesting   were   no   longer

available.     To require defendant to pay VACGC’s claims after its

budget was exhausted and after fiscal year 2006 came to a close

would be "highly prejudicial." See Pace, 346 Ill. App. 3d at 144,

803 N.E.2d at 29-30.

      Plaintiff argues that laches should not apply because he

alleges that      he   did   not   know       that    defendant   reduced     VACGC’s

proposed budget for fiscal year 2006 until after the fiscal year


                                          7
ended.     We reject this contention.       A VAC seeking appropriations

under section 2 of the Military Veterans Assistance Act must make

itself aware of county board decisions and respond accordingly.

See Veterans Assistance Comm’n, 274 Ill. App. 3d at 37, 654 N.E.2d

at 223.    Here, VACGC made no effort to ascertain its own budget for

fiscal year 2006 or its remaining balance at any time during the

year even though that information was public and readily available.

See 55 ILCS 5/6-1006 (West 2006) (county treasurer and county clerk

required to keep accounting of each fund).          Instead, plaintiff sat

idly by and submitted claims until he was notified that he had

exceeded VACGC’s budget.      We will not reward plaintiff for his own

nonfeasance.     See Demos v. Ferris-Shell Oil Co., 317 Ill. App. 3d
41, 51, 740 N.E.2d 9, 17 (2000) ("’nonfeasance’ is the omission of

an act which a person ought to do"), citing Black’s Law Dictionary

1054 (6th ed. 1990).        We affirm the trial court’s dismissal of

plaintiff’s complaint.

                                  CONCLUSION

     The    judgment   of   the   circuit   court   of   Grundy   County   is

affirmed.

     Affirmed.

     SCHMIDT and WRIGHT, JJ., concur.




                                      8